OPINION — AG — THE COLLECTION OF A "PROMOTIONAL FEE" FROM OKLAHOMA WHEAT GROWERS BY THE OKLAHOMA WHEAT COMMISSION CONSTITUTES A TAX, NOTWITHSTANDING THE POSSIBILITY THAT SUCH A TAX IS REFUNDABLE UPON DEMAND. THESE MONIES COLLECTED BY THE OKLAHOMA WHEAT COMMISSION ARE SUBJECT TO THE PROVISIONS OF THE OKLAHOMA CONSTITUTION REGARDING EXPENDITURES OF TAXES. ALL EXPENDITURES OF SUCH TAXES BY THE OKLAHOMA WHEAT COMMISSION MUST BE FOR A PUBLIC PURPOSE PURSUANT TO ARTICLE X, SECTION 14 OKLAHOMA CONSTITUTION. WHETHER A PARTICULAR EXPENDITURE IS FOR A PUBLIC PURPOSE IS A QUESTION OF FACT AND MUST BE DETERMINED ON A CASE BY CASE BASIS. CITE: 2 O.S. 1971 1035 [2-1035], 2 O.S. 1978 Supp., 1030 [2-1030], 2 O.S. 1963 Supp., 1011 [2-1011] 2 O.S. 1971 1028 [2-1028], 62 O.S. 1971 41.13 [62-41.13] OPINION NO. 79-078  (PUBLIC FUNDS — PRIVATE PURPOSES, TAXES — PROMOTIONAL FEE AS A TAX) (DANNY SHADID) ** SEE OPINION NO. 92-567 (1992)